Citation Nr: 0513365	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  98-16 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which found that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim of entitlement to service connection for Guillain-Barre 
syndrome.  A Board decision dated April 2001 found that new 
and material evidence had been submitted, and remanded this 
claim for further development, as did a July 2003 Board 
decision.  That development having been completed, this case 
now returns before the Board for further appellate 
consideration.

During the course of this appeal, the veteran has had several 
hearings, including two before the undersigned Veteran's Law 
Judge, dated September 2000 and December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

38 C.F.R. § 20.1304 (c) requires that any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board under the provisions of this section 
must be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefits to which the evidence relates may be fully 
allowed on appeal without such referral.  Such a waiver must 
be in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing.  Evidence is not pertinent 
if it does not relate to or have a bearing on the appellate 
issue or issues.  38 C.F.R. § 20.1304(c) (2004), as amended 
at 69 Fed. Reg. 53,807-53,808 (Sept. 3, 2004).

In this case, while the case was pending at the Board the 
veteran submitted additional evidence pertinent to his claim 
received by the Board in March 2005.  However, a waiver of 
initial consideration by the agency of original jurisdiction 
did not accompany these documents.  The RO has not had the 
opportunity to review this evidence.  For this reason, the 
case must be remanded to the RO for initial consideration of 
the additional evidence and issuance of a supplemental 
statement of the case. See 38 C.F.R. § 20.1304(a), (c) 
(2004), as amended at 69 Fed. Reg. 53,807-53,808 (Sept. 3, 
2004).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the additional 
evidence received at the Board in March 
2005 and then readjudicate the 
appellant's claim.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




